          Case 1:18-cr-00345-RP Document 37 Filed 10/03/18 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

USA                                              §
                                                 §
vs.                                              §    Case Number: AU:18-CR-00345(3)-RP
                                                 §
(3) Alejandro Hernandez                          §
  Defendant


                                             ORDER


              The above named defendant appeared in Court this day and requested the Court
to appoint counsel. The Court has reviewed the defendant's CJA 23 financial affidavit and
has determined that the indigency of the defendant is in question. However, in the interests
of justice, the Court has decided to appoint an attorney for the defendant and has advised
the defendant that he/she may be required to reimburse the Government for the costs of
appointed counsel upon completion of the case.

            THEREFORE, IT IS ORDERED that upon any finding of guilt in regards to these
current charges, the U.S. Probation Office is instructed to make financial inquiries of the
defendant to determine if he/she can repay the costs of court-appointed counsel. The U.S.
Probation Office shall report it's findings to the judicial officer assigned to the case prior
to any sentencing.

              Signed this 3rd day of October, 2018.



                                              ______________________________
                                              MARK LANE
                                              UNITED STATES MAGISTRATE JUDGE
